DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2021 has been entered. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2015/371110) as applied to claim 1 above, and further in view of Mangold et al. (US 2013/0182104).
As per claim 1, Hwang et al., hereinafter Hwang, discloses a data processing apparatus comprising: 
a point group acquisition section configured to acquire a point group, each point of which belongs to any one of a plurality of blocks into which a space has been divided, the point group representing an appearance of the space by a collection of a plurality of 
a priority determination section configured to determine a priority of each block on a basis of the number of points belonging to each of the plurality of blocks, and at least one of: (i) determines a higher priority for a block with a larger number of points, (ii) determines a higher priority for a block with a higher density, defined as a number of points per unit volume of the block, and (iii) determines a higher priority for a block with a higher rate, defined as a number of points within the block divided by a total number of points within the point group (Figure 18, item 1830 and 1840 and [0009][0055]-[0059] where the voxel intensity depicts larger number of points and voxel density [0120] where a hierarchical structure is generated based on the point intensity); and 
a point group processing section configured to process the plurality of blocks in accordance with the priority determined by the priority determination section (Figure 18, item 1850; [0019] [0060] [0120] where the feature region is extracted in a hierarchical order).  
Hwang discloses early transmission of a higher priority block of point data (Figure 19 and 20 transmitting from the generator 1930 and 2030 to 1940 to 1950 [0122] [0125] [0132] where extracting hierarchically implies prioritizing data transmission).  
Hwang discloses a method processing a point cloud system. It is noted Hwang does not explicitly teach transmits point data in units of the blocks to an external apparatus that ought to perform data processing based on the point group via a communication network, and in doing so, early generates an image of higher priority block. However, this is known in the art as taught by Mangold et al., hereinafter 
It would have been obvious to one of ordinary skill in the art before the time of the claimed invention to incorporate the teaching of Mangold into Hwang because Hwang discloses transmitting prioritized data blocks and Mangold discloses the data could be transmitted externally though a communication network for the purpose of optimizing the use of external resources.
As per claim 2, Hwang and Mangold demonstrated all the elements as disclosed in claim 1, and Hwang further discloses wherein the priority determination section determines a higher priority of a block with a larger number of points ([0009] [0015]-[0017] [0055]-[0057] where the hierarchy is built base on the point intensities).  
As per claim 4, Hwang and Mangold demonstrated all the elements as disclosed in claim 1, and Hwang further discloses wherein the point group processing section 
generates an image of each block on a basis of a point of each block, and in doing so, early generates an image of the higher priority block ([0118] Figure 1 where the region 120 could be generated by the feature region extraction apparatus; Figure 18, item 1850 [0019] [0060] [0120] where the feature region is extracted in a hierarchical order).  
As per claim 6, Hwang and Mangold demonstrated all the elements as disclosed in claim 1, and Hwang further discloses  

Claim 7 is a method claim with limitation similar to claim 1, therefore is similarly rejected as claim 1.
Claim 8 is a medium claim with limitation similar to claim 1, therefore is similarly rejected as claim 1.
As per claim 9, Hwang and Mangold demonstrated all the elements as disclosed in claim 1, and Hwang further discloses
 wherein the priority determination section determines the priority of each block on a basis of the number of points belonging to each of the plurality of blocks, and determines a higher priority for a block with a larger number of points ([0009] [0055]-[0059] where the voxel intensity depicts larger number of points and voxel density [0120] where a hierarchical structure is generated based on the point intensity). Hwang also discloses early transmission of a higher priority block of point data which implies the blocks were prioritized (Figure 19 and 20 transmitting from the generator 1930 and 2030 to 1940 to 1950 [0122] [0125] [0132] where extracting hierarchically implies prioritizing data transmission).  
As per claim 10, Hwang and Mangold demonstrated all the elements as disclosed in claim 1, and Hwang further discloses
 wherein the priority determination section determines the priority of each block on a basis of the number of points belonging to each of the plurality of blocks, and determines a higher priority for a block with a higher density, defined as a number of points per unit volume of the block ([0009][0055]-[0059] where the voxel intensity depicts larger number of points and voxel density, where a voxel is considered a block [0120] where a hierarchical structure is generated based on the point intensity).  
Hwang also discloses early transmission of a higher priority block of point data which implies the blocks were prioritized (Figure 19 and 20 transmitting from the generator 1930 and 2030 to 1940 to 1950 [0122] [0125] [0132] where extracting hierarchically implies prioritizing data transmission).  
As per claim 11, Hwang and Mangold demonstrated all the elements as disclosed in claim 1, and Hwang further discloses
wherein the priority determination section determines the priority of each block on a basis of the number of points belonging to each of the plurality of blocks, and determines a higher priority for a block with a higher rate, defined as a number of points within the block divided by a total number of points within the point group ([0009][0055]-[0059] where the voxel intensity depicts larger number of points and voxel density [0120] where a hierarchical structure is generated based on the point intensity). Hwang also discloses early transmission of a higher priority block of point data which implies the blocks were prioritized (Figure 19 and 20 transmitting from the generator 1930 and 2030 to 1940 to 1950 [0122] [0125] [0132] where extracting hierarchically implies prioritizing data transmission).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2015/371110) and Mangold et al. (US 2013/0182104) as applied to claim 1 above, and further in view of Desurmont et al. (“Real-time 3D video conference on generic hardware”).
As per claim 5, Hwang and Mangold demonstrated all the elements as disclosed in claim 1.
It is noted Hwang and Mangold do not explicitly teach the point group processing section early performs the data processing based on a point of the higher priority block and, when a block in which the data processing has not been completed until a predetermined time point exists, skips the data processing based on the point of the block. However, this is known in the art as taught by Desurmont et al., hereinafter Desurmont. Desurmont discloses an image processing method in which operation of current process could be stopped in favor of a higher priority task (4.1 line 7-8 implying that if the process could not be finished in time, it is giving to the process of higher priority).
.
Response to Arguments
Applicant's arguments filed on May 10, 2021 have been fully considered but they are not persuasive. Examiner still consider the Hwang et al. (US 2015/371110) and Mangold et al. (US 2013/0182104) references meet the amendment.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN R YANG/
Primary Examiner, Art Unit 2616                    June 5, 2021